Citation Nr: 1541761	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-18 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extension of a temporary total disability rating based on a period of hospitalization, for the period from November 4, 2010, to January 31, 2011.  

2.  Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder prior to May 13, 2008.  

3.  Entitlement to a rating in excess of 70 for an acquired psychiatric disorder, for the periods from October 1, 2008, to November 15, 2009, from January 1 to November 3, 2010, from February 1 to September 15, 2011, and since March 1, 2012.  

4.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability prior to March 13, 2009 and since August 1, 2009.   



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to April 1975. 

This matter is on appeal from rating decisions in January 2008 and January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

A portion of this appeal was remanded by the Board in October 2010 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The Veteran was hospitalized for in-patient treatment for his service-connected acquired psychiatric disorder for the period from November 4, 2010 to January 3, 2011.  

2.  For the period prior to May 13, 2008, the Veteran's psychiatric symptoms have been characterized by avoidance and irritability; occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships or symptoms approximating such a level of impairment, have not been shown.

3.  For the relevant periods on appeal since October 1, 2008, the Veteran's psychiatric symptoms have been characterized by depressed mood, anxiety, chronic sleep impairment, difficulty adapting to stressful circumstances and impaired impulse control.  Total occupational and social impairment has not been shown.

4.  For the relevant periods on appeal, the Veteran's lumbar spine disorder has been characterized by tightness, pain and limitation of motion; unfavorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total disability rating based on a period of hospitalization, for the period from November 4, 2010, to January 31, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014 & Supp. 2015); 38 C.F.R. § 4.29 (2015).

2.  The criteria for a rating in excess of 50 percent for an acquired psychiatric disorder for the period prior to May 13, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9434 (2015).

3.  The criteria for an initial rating in excess of 70 percent for an acquired psychiatric disorder for the periods from October 1, 2008, to November 15, 2009, from January 1 to November 3, 2010, from February 1 to September 15, 2011, and since March 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9434 (2015).

4.  The criteria for a rating in excess of 40 percent for a lumbar spine disability prior to March 13, 2009 and since August 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5237, 5242, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  

The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in March 2006, July 2007, October 2008, May 2012 and October 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that the Veteran's increased rating claims were remanded by the Board in October 2010 for further development.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided new VA examinations, as was required, which the Board finds adequate for adjudication purposes.  After the required development was completed, the issues were readjudicated and the Veteran was sent a supplemental statement of the case in March 2014.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Temporary Total Rating

A total disability rating will be assigned when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  See 38 C.F.R. § 4.29 (2015).  The period of the disability rating is effective from the first day of hospitalization until the last day of the month in which the Veteran was discharged.  Id.

In this case, in a January 2011 Rating Decision, the Veteran was granted a temporary 100 percent disability rating for his hospitalization for treatment for his service-connected acquired psychiatric disorder for the period from November 4, 2010 to January 31, 2011.  The Veteran submitted a notice of disagreement in March 2011, asserting that he should have received a 100 percent rating for three months following his initial hospitalization.  

Based on the evidence of record, an extension of the Veteran's total disability rating based on hospitalization is not warranted.  Specifically, his VA treatment records reflect that he was hospitalized on November 4, 2010.  However, even shortly after his admission, it was anticipated that this hospitalization was to last only 30 days, and his expected discharge date was January 3, 2011.  These records also reflect that he was in fact discharged on January 3, 2011, without any apparent complications.  

Given that the Veteran was discharged in January 2011, he is entitled a total disability rating under 38 C.F.R. § 4.29, effective the first day of hospitalization, November 4, 2011, until the end of the month of hospital discharge, but no more.  Therefore, as the evidence indicates that he was discharged from the hospital in January 2011, he is not entitled to a temporary total disability rating after the end of that month.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Acquired Psychiatric Disorder

For the period prior to May 13, 2008, the Veteran received a 50 percent disability rating for his acquired psychiatric disorder under 38 C.F.R. § 4.130, DC 9434 (addressing major depressive disorder).  In order to warrant the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9434 (2015)

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  Id.

Based on the evidence of record, a rating in excess of 50 percent is not warranted prior to May 13, 2008.  First, the objective symptoms exhibited by the Veteran are not so severe that a rating in excess of 50 percent is warranted.  Specifically, at a psychology consult in June 2005, the Veteran stated that he "has depression symptoms" due to his back pain.  He reported difficulty falling asleep, but no suicidal or homicidal ideation.   

Next, at a VA examination in March 2006, the Veteran stated that he feels frustration due to his back injury and that he has gained a significant amount of weight.  Upon examination, he appeared as neatly groomed with a depressed and constricted affect.  However, his speech was clear, coherent, and repetitive on the subject of feeling cheated by the government regarding his back injury in the service.  There was no evidence of delusional thinking, he denied hallucinations, and did not indicate suicidal or homicidal ideation.  He was well oriented, and his long and short-term memory was fair.  His attention and concentration were normal.  His judgment appeared good, and he denied compulsive or ritualistic behavior. 

At his next VA examination in July 2007, the Veteran appeared well groomed, made good eye contact and spoke with a normal rate and rhythm.  While his mood was described as "close to morbid," his thought processes were clear, coherent, goal directed, and relevant.  He appeared fully oriented and, while he had some difficulty in short-term memory, his social judgement and insight were fair.  He denied any delusions or hallucinations and, while he admitted to occasional suicidal ideation, he had no plan or intent.  

Finally, at a mental health evaluation in September 2007, the Veteran appeared casually dressed, unshaven but otherwise groomed, cooperative, engaging, and with no psychomotor abnormalities noted.  His speech was normal in rate, volume, tone and rhythm.  His mood was anxious and depressed, but his affect was blunted.  His eye contact was appropriate, his thoughts were coherent and goal directed.  No audiovisual hallucinations were observed, and he denied any suicidal or homicidal ideation.  He appeared alert and oriented, and his concentration was normal.  

Therefore, the Board finds that the Veteran does not exhibit objective symptoms that would be sufficient to warrant a rating in excess of 50 percent.  Indeed, many of these objective symptoms have not been shown at all.  While it is true that there was some limitation to short term memory on one occasion as well as one episode of suicidal ideation and alteration of mood, these symptoms alone are insufficient to warrant an increased rating give the otherwise relatively mild array of symptoms.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

However, the Board does not find that such impairment was shown during this period on appeal.  Specifically, at his VA examination in March 2006, the Veteran stated that he had not been working since 1995, but that was primarily due to his lumbar spine disability.  He had been married to his spouse for six years by that point, and reported that he got along well with her.  He also mentioned that he does keep some close friends who were "more like brothers and sisters."  He also enjoys going to church, fishing and gardening.  At his VA examination in July 2007, he stated that he still was with his spouse, but added that he also lived with his great granddaughter.  While his social functioning had worsened to a "mild degree," he does not show impairment such that a rating in excess of 50 percent is warranted.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  In this case, the Veteran's GAF score varied from 50 (in September 2007) to 65 (in March 2006).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  On the other hand, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Based on the symptoms displayed during this period, the Board concludes that they are most consistent with a GAF score in the range of 51-60.  However, such impairment is not significant enough to warrant a rating in excess of 50 percent.  Therefore, a rating in excess of 50 percent is not warranted prior to May 13, 2008.  

Since May 13, 2008, the Veteran has received temporary total disability ratings for the periods from May 13 to September 30, 2008, November 16, to December 31, 2009, November 4, 2010 to January 31, 2011, and from September 16, 2011 to February 29, 2012.  These periods are no longer on appeal.  A 70 percent rating has been assigned for all other periods during this time.  

In order to be assigned the next-higher 100 percent disability rating for an acquired psychiatric disorder, the evidence must show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9434 (2015).

Based on the evidence of record, a rating in excess of 70 percent is not warranted for any relevant period on appeal.  First, the objective symptoms exhibited by the Veteran are not so severe that a rating in excess of 70 percent is warranted.  Specifically, at a VA examination in October 2008, the Veteran appeared calm and cooperative.  He showed good social skills, although his eye contact was poor.  His thought processes were logical, coherent and relevant.  He also appeared well oriented to person, place and time.  His affect and reasoning were good, and he exhibited no psychomotor activity.  While the Veteran had complained of anxiety and panic attacks, the examiner believed that the Veteran was over-endorsing these symptoms. 

Next, at a mental health evaluation in July 2009, the Veteran again appeared alert and oriented to person, place and time.  His behavior was appropriate, although he had a depressed mood.  His affect was congruent and his speech was within normal limits.  He denied any visual or auditory hallucinations as well as any delusions.  His insight and judgment were normal, although he did admit to some suicidal and homicidal ideation.  

At a mental health evaluation in August 2009, the Veteran appeared moody, with pressured speech.  He also endorsed paranoia and grandiosity.  However, his thought process was normal, and he denied any suicidal or homicidal ideation.  At another evaluation the following month, September 2009, he was cooperative, but angry.  He denied suicidal or homicidal ideation, he experienced no hallucinations or delusions, and he was fully oriented.  

Next, at a VA examination in May 2012, the Veteran appeared with a depressed mood with chronic sleep impairment.  However, many or the symptoms generally associated with a 100 percent disability rating, such as impairment in thought processes or communication, any sort of delusions or hallucinations or a general danger of hurting others, were not present.  Finally, at his most recent VA examination in October 2013, he described himself as very depressed and has had a history of suicide attempts.  He also has difficulty sleeping.  However his affect was again appropriate, his thought processes were logical, linear and coherent, and he was cooperative throughout the interview.  He was oriented to person, place and time, and he denied any panic attacks.  

In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 70 percent.  Indeed, many of these objective symptoms, such as circumstantial, circumlocutory, or stereotyped speech, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others have not been shown at all.

Next, the evidence also does not show factors other than those enumerated in the rating criteria that may show total occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  Specifically, at his VA examination in October 2008, the Veteran stated that he has a good relationship with his wife, although he has a history of conflicts with other people; there is no indication of total social impairment.  

More recently, at his VA examination in May 2012, the Veteran stated that he and his wife were now separated.  He also noted that he has numerous aches and pains, and that he felt "VA let him down."  However, the examiner did not conclude that his level of impairment was total, as is required by the rating criteria.  Finally, at his VA examination in October 2013, he stated that he lives alone, but his granddaughter visits him regularly.  He also noted that his son travels to his home to visit him regularly.    

Based on this evidence, it is clear that the Veteran has some impairment in his social and occupational functioning.  However, it is also clear that the level of impairment is not "total" in nature.  Indeed, he still is able to maintain some relationships, and he is more restricted by his physical limitations rather than his psychiatric ones.  

Finally, the Veteran's GAF scores do not otherwise indicate total impairment.   
During the relevant periods on appeal, the Veteran's scores ranged from 50 (in May 2012) to 60 (in September 2009).  GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  On the other hand, GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  In the Board's view, the Veteran's level of impairment is more representative of a GAF score in the range of 41-50.  However, such symptoms are still well in excess of that required for a 100 percent disability rating. 

Therefore, as total occupational and social impairment, to include as due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place or his own occupation or name has not been shown, a rating in excess of 70 percent is not warranted for this period on appeal.  

Lumbar Spine Disability

The Veteran currently receives a 40 percent rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, DC 5239 (addressing spondylolisthesis).  He was granted a temporary total disability evaluation based on the need for convalescence for the period from March 13 to July 31, 2009.  See 38 C.F.R. § 4.30 (2015).  This period is no longer on appeal.  

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

Spinal disorders are rated through the application of a General Rating Formula that is applied to all spine disorders regardless of how they are diagnosed.  In order to warrant a rating in excess of 40 percent under this formula, the evidence must show: 
* Unfavorable ankylosis of the entire thoracolumbar spine (50 percent under DC 5237); or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent under DC 5239).
38 C.F.R. § 4.71a, DC 5242 (2015).

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines an "incapacitating episode" as a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a.

Based on the evidence of record, a rating in excess of 40 percent is not warranted.  Specifically, at a VA examination in March 2006, the Veteran complained of intense pain that was aggravated by standing for fifteen minutes or lifting any moderately heavy object.  Upon examination, he displayed 30 degrees of flexion and 10 degrees of extension, and there was no report of incapacitating episodes.  

At a second VA examination in July 2007, the Veteran denied experiencing flare-ups, but did complain of spinal instability.  However, as was the case in the March 2006 VA examination, he again displayed 30 degrees of flexion and 5 degrees of extension.  He denied experiencing any incapacitating episodes; he was not prescribed periods of bedrest by a physician.  

At a private evaluation in September 2008, the Veteran stated that he develops a pressure sensation after standing for a prolonged period of time.  Upon examination, he displayed flexion that was limited by pain to 50 degrees, while he was somewhat unable to move his back in extension.  At a VA examination in October 2008, he stated that he continues to have daily pain, but denied any incapacitating episodes in the past year.  Upon examination, he exhibited a normal gait with flexion and extension limited by pain to 30 and 10 degrees, respectively.  

At a VA examination in May 2012, the Veteran characterized his pain as a 6/10 with some radiating pain in the right leg below the knee.  Upon examination, he was limited by pain to 30 degrees of flexion and a notable range of motion in all other areas except extension.  Finally, at his most recent VA examination in October 2013, he stated that he has back pain that is exacerbated when walking long distances.  He uses a walker to ambulate.  Upon examination, he again displayed flexion that was limited by pain to 30 degrees and a measureable range of motion in all other directions except extension.  He also again denied experiencing incapacitating episodes.  

Overall, the Veteran has displayed a measureable, if limited, range of motion throughout the entire period on appeal.  Given this range of motion, ankylosis is not shown.  Moreover, he has never claimed to have experienced an incapacitating episode.  Therefore, a rating in excess of 40 percent is not warranted on a schedular basis.  

Next, when evaluating the extent of the Veteran's lumbar spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).

However, no separate ratings are warranted for neurological disorders.  Specifically, at his VA examination in March 2006, the Veteran's tendon reflexes and sensory functioning was effectively absent in his left lower extremity.  However, this appears etiologically related to a nonservice-connected gunshot wound rather than to his lumbar spine disability.  Sensation was normal in the right leg.  At a private evaluation in September 2008, his strength was effectively normal in the lower extremities and his sensory functioning was substantially intact.  At another private evaluation in October 2008, his strength was normal (5/5) bilaterally.  

At a VA examination in May 2012, the Veteran indicated some slight diminishment in muscle strength (3/5) but was still able to move his legs against gravity.  No muscle atrophy was present.  Reflexes were only slightly diminished, and sensory functioning was normal.  Finally, at his VA examination in October 2013, he displayed only slightly diminished muscle strength, and his reflexes were absent at the ankles bilaterally.  However, his sensory functioning was normal.  

Given this evidence, there is some neurological diminishment in the lower extremities.  However, the evidence does not indicate that there is any incomplete paralysis.  Therefore, a separate rating based on neurological symptoms is not warranted. 

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his psychiatric and spine disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his psychiatric and spine disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric and spine disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Extraschedular Considerations

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  Similarly in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014);  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that increased ratings for the Veteran's acquired psychiatric or spine disabilities are not warranted for any period on appeal.  As such, the appeal is denied.


ORDER

An extension of a temporary total disability rating based on a period of hospitalization, for the period from November 4, 2010, to January 31, 2011, is denied.  

A rating in excess of 50 percent for an acquired psychiatric disorder prior to May 13, 2008, is denied.  

A rating in excess of 70 percent for an acquired psychiatric disorder for the periods from October 1, 2008, to November 15, 2009, from January 1 to November 3, 2010, from February 1 to September 15, 2011, and since March 1, 2012, is denied.  

A rating in excess of 40 percent for a lumbar spine disability prior to March 13, 2009 and since August 1, 2009, is denied.   



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


